Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detail Office Action
Claims 1-6 and 9-12 are pending in this case.
Claims
Claim Amendments filed on 03/16/2021 are accepted.
Priority
No foreign priority is claimed.
Double Patenting
Terminal Disclosure is accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Judson on 10/08/2021.	Please amend the claims as follow:
1.	(currently amended) A computing machine apparatus associated with a content delivery network (CDN), comprising:
a cache; 
a processor; 

code held in the memory and executed by the processor to receive a request for cold content, to apply one of the set of handling rules, and to serve the cold content in accordance with the handling rule, wherein the handling rule configures the cache so that the cold content is cached in the cache only after determining that, during a configurable time period, a configurable number of requests for the cold content are received;
wherein managing delivery of the cold content according to the content provider cold content handling configuration improves operating efficiency of the computing machine apparatus at least in part by preventing the cold content from monopolizing the cache to the exclusion of other CDN content providers.

2.	(currently amended) The apparatus as described in claim 1 wherein the handling rule associates a given time-to-live (TTL) value with the cold content such that, [if] when the cold content is in cache, an if-modified-since (IMS) check need not be performed at a content provider origin server during a time period specified by the TTL value.  

	3.	(currently amended) The apparatus as described in claim 1 wherein the handling rule provides an HTTP 304 response code in response to receipt at [the] a server of an if-modified-since (IMS) request.   
	4.	(original) The apparatus as described in claim 1 wherein the handling rule implements either a constrained set of cache hierarchy nodes or a constrained set of regions for the cold content.  



	6.	(original) The apparatus as described in claim 1 wherein the handling rule applies a forward rate limit on requests to a content provider origin infrastructure. 	

	7.	(cancelled)   

	8.	(cancelled)  

	9.	(original) The apparatus as described in claim 1 wherein the handling rule configures a predetermined number of content objects that a given content provider may store in a cache.  

	10.	(original) The apparatus as described in claim 1 wherein the handling rule configures the code, upon a cache miss, to go forward to attempt to fetch the cold content from a first tier of a multi-tier cache hierarchy.  

11.	(original) The apparatus as described in claim 1 wherein the handling rule configures the code, upon a cache miss, to go forward to attempt to fetch the cold content from a first tier of a multi-tier cache hierarchy with a given probability and from a second tier of the multi-tier cache hierarchy otherwise.

	12.	(currently amended) The apparatus as described in claim 1 wherein the handling rule configures the code to inhibit caching of the cold content in the cache [if] when the cold content is received from a peer server.  

			Reasons for Allowance

It is the examiner’s opinion that the art of record considered as a whole, or alone or in combination, neither anticipates nor rendered obvious the specific details taught by the Applicant. Examiner finds no single prior art reference teaching of the claims as recited in the independent claims. Furthermore, Examiner finds Applicant’s arguments filed 07/28/2021 persuasive.
Wein et al. (US 20130297735) – Describes content handling configurations including footprint, peak traffic, and total number of objects. However, it does not explicitly teach the rest of the claims in combination.
Jenny et al. (US 20030065743) –Describes cold content determination in terms of frequency. However, it does not teach the rest of the claims in combination. 

Conclusion
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 10/12/2021
/TAELOR KIM/
Primary Examiner, Art Unit 2156